     Case: 1:18-cv-03264 Document #: 99 Filed: 11/08/19 Page 1 of 2 PageID #:11493




                           IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

WHAM-O HOLDING, LTD. and
INTERSPORT CORP. d/b/a WHAM-O,
                                                          Case No.: 18-cv-3264
       Plaintiff,
                                                          Judge Manish S. Shah
v.
                                                          Magistrate Judge Jeffrey Cole
THE PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

       Defendants.

                               SATISFACTION OF JUDGMENT

        WHEREAS, a judgment was entered in the above action on July 11, 2018 [58], in favor

 of Plaintiff and against the Defendants Identified in Amended Schedule A. Plaintiff

 acknowledges payment of an agreed upon damages amount, costs, and interest and desires to

 release this judgment and hereby fully and completely satisfy the same as to the following

 Defendants:

                     No.                        Defendant
                    1122                          zhiyan
                     858            Shanghai Baocheng Lighting Co., Ltd
                     776                          Ouchi
                     838                  RUNSTAR Flag Store
                     317                         Buyusee
                     315                       buybyapple

        THEREFORE, full and complete satisfaction of said judgment as to above identified

 Defendants is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

 to make an entry of the full and complete satisfaction on the docket of said judgment.
   Case: 1:18-cv-03264 Document #: 99 Filed: 11/08/19 Page 2 of 2 PageID #:11493




DATED: November 8, 2019                            Respectfully submitted,




                                                       ling Jiang
                                                   JiangIP LLC
                                                   111 West Jackson Blvd.
                                                   Suite 1700
                                                   Chicago, Illinois 60604
                                                   Telephone: 312-675-6297
                                                   Email: yanling@jiangip.com

                                                   ATTORNEY FOR PLAINTIFF


Subscribed and sworn before me by Yanling Jiang, on this 8th day of November, 2019.

Given under by hand and notarial seal.



               OFFICIAL SEAL
             OLLIE B. JONES
        Notary Public - State of Illinois   Notary Public
      My Commission Expires 4/07/2022

                                            State of ::[,/II J1 o t S
                                            County of    CO tJ le.
